11 F. Supp. 832 (1935)
BRANCH et al.
v.
COMPAGNIE GENERALE TRANSATLANTIQUE.
District Court, S. D. New York.
May 22, 1935.
Haight, Smith, Griffin & Deming, of New York City (Edgar R. Kraetzer, of New York City, of counsel), for defendant.
Ernst, Gale, Bernays & Falk, of New York City (Harold Abrams, of New York City, of counsel), for plaintiffs.
HULBERT, District Judge.
It seems to be well settled that a shipowner does his whole duty if he employs a duly qualified and competent surgeon and medical practitioner, and supplies him with all necessary and proper instruments, medicines, and medical comforts, and has him in readiness for such passengers as choose to employ him. The Great Northern (C. C. A.) 251 F. 826, quoting from O'Brien v. Cunard Steamship Co., 154 Mass. 272, 28 N.E. 266, 13 L. R. A. 329. The Korea Maru (C. C. A.) 254 F. 397, can be distinguished for in that case the patients were steerage passengers for whom special provision is made by law. 46 USCA § 155. The pleading to which the motion is addressed is badly phrased and does not establish a cause of action. Motion granted, but with leave to amend within ten days if plaintiff chooses to do so.
Settle order on notice.